Citation Nr: 1448436	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 301	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision and July 2013 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is an electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents reveals that certain documents, including the June 2014 hearing transcript and VA treatment records, are relevant to the issues on appeal.  As such, these virtual files have been considered in the adjudication of the Veteran's claims.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his June 2014 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for right ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his June 2014 Board hearing, has withdrawn his appeal for entitlement to service connection for right ear hearing loss.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning the issues of entitlement to service connection for right ear hearing loss is dismissed.



REMAND

The Board finds that additional development of the claims is warranted.   It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

In this case, service treatment records are negative for complaints diagnoses, or treatment for sleep apnea or any trouble sleeping.  However, the Board notes that the Veteran currently has a diagnosis of sleep apnea, and he is treated with the use of a CPAP machine.  (See December 2011 VA treatment record.)  Furthermore, the Veteran indicated at his June 2014 hearing that he has had continuous symptoms of snoring since service.  The Veteran testified that he believes his current condition is related to service because he slept in poorly ventilated bunks in a cold and damp environment when he served aboard the USS Emory.  He told the undersigned that he felt fatigued during active duty, and that he would seek out places to sleep during the day.  He additionally noted that his bunkmates would tell him to roll over while he was sleeping, which he realizes meant that he had been snoring.  He testified that he did not recall anyone in his family bothering him about his snoring before he went into the military.  Finally, he indicated to the undersigned that he did not know there was a condition connected to his snoring.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  In a claim for service connection, the duty to provide an examination is triggered where there is competent evidence of a current disability; evidence establishing that an event, injury or disease occurred in service; an indication that the current disability may be associated with the veteran's service; and insufficient competent evidence to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, given the Veteran's competent lay testimony regarding the occurrence of his snoring during service and the continued symptoms since service; it remains unclear to the Board whether the Veteran's sleep apnea is related to his period of active service.  Therefore, the Board finds that the Veteran should be afforded a VA respiratory examination with medical opinion determining whether the Veteran's sleep apnea arose during service or is otherwise related to any incident of service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to obtain a medical opinion as to whether his current sleep apnea is related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep apnea arose during service or is otherwise related to any incident of service.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptoms associated with sleep apnea, to include his reports of snoring and fatigue in service and exposure to poorly ventilated bunks in a cold and damp environment when he served aboard the USS Emory.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  Thereafter, readjudicate the claim of service connection for sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


